DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 8, 2021 has been entered.  Claims 1, 7, 10, 16, and 18-20, were amended; and claims 21-24 were added.  Claims 2, 4, 11, and 13 remain cancelled.  Thus, claims 1, 3, 5-10, 12, and 14-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-10, 12, and 14-24 are rejected are under AIA  35 U.S.C. 103 as being unpatentable over Tang (U.S. Patent Publication 2010/0085835 Al); in view of Wu (U.S. Patent Publication 2006/0120217 A1).
claim 1, Tang teaches a method (Tang: Abstract [“A method for estimating a slowness of an earth formation…”]) comprising:
measuring, by a sonic logging tool, sonic data within a borehole (Tang: FIGS. 6-7; ¶58-59 [“…receiving the acoustic energy with an array of acoustic receivers, each acoustic receiver being configured to provide acoustic waveform data related to the received acoustic energy. Further, the method 60 calls for (step 63) transforming the acoustic waveform data into a frequency domain to provide frequency domain data…a well logging instrument (or tool) 70 used for implementing the techniques disclosed herein is shown disposed in a borehole 72. The borehole 72 is drilled through earth 73 and penetrates a formation 7 4, which include various formation layers 74A-74E.”]); 
determining a frequency range for a selected mode of the sonic data (Tang: ¶27 [“…dispersion characteristics for a (shear- or compressional-type of) guided wave mode are: 1) the dispersion curve is bounded by its low- and high-frequency limits…Similar to the guided-wave dispersion characteristics, the slowness curve is bounded by its low- and high-frequency limits…”] {Including Eqns. 5-6.}), wherein the determining of the frequency range comprises:
executing a forward model to obtain a dispersion response from the selected mode, the forward model being executed based on a compressional slowness value obtained from the sonic data (Tang: ¶20-29 [“…a data-driven dispersion analysis to overcome drawbacks of a histogram approach to dispersion estimation. Specifically, the approach disclosed herein constitutes using an analytical curve to fit the actual dispersion data. For the curve-fitting method, the fitting curve needs to fit not only the "flat" (i.e., the low-frequency) portion, but also the dispersive (frequency-varying) portion, of the entire dispersion data, reducing the effects of data outliers (noise) that cause the spurious Examiner notes that while Tang doesn’t explicitly recite forward modeling, performing forward modeling is matter of design choice and would not involve patentable invention as the prior art of record discloses modeling a relationship between shear slowness values and compressional slowness values, for generating a plot of slowness versus frequency, i.e., a dispersion response.}); and 
selecting a minimum frequency and a maximum frequency based on the dispersion response, the dispersion response being based on flexural waves of a type of formation (Tang: ¶25-29 [“Selecting an appropriate fitting function is the key for the curve-fitting technique. We start with observing the common dispersion characteristics of a guide wave mode in borehole…Thus S0 and δS parameters determine these two slowness limits As frequency increases, the hyper tangent function curve monotonically increases from its low-frequency limit to high-frequency limit…The other two parameters, x and y, determine how the curve changes with frequency between the two limits…The minimization is done over the frequency range Q of the measured data. Proper weighting of the data Sd over Ω can also be applied.”] {Including Eqns. 5-7.}; FIGS. 5A-B; ¶57 [“We use a synthetic modeling example to demonstrate the applicability of the technique for seismic exploration problems. FIG. 5A illustrates a simple 
optimizing the frequency range for the selected mode based on amplitude information of the sonic data, the amplitude information being based on array waveform data of the sonic data (Tang: FIGS. 1A-C; ¶37 [“FIG. 1A shows the synthetic array dipole waveform data calculated with a 3-kHz center frequency wavelet…the variable-density (VD) image of the coherence function, with the peak of the function (center of the VD image) delineating the dispersion characteristic of the synthetic data, which is the typical dipole-flexural wave dispersion with the slowness increasing with increasing frequency. At each frequency, the peak of the function is picked to yield the dispersion data shown in FIG. 1C.”]; FIGS. 3A-3B; ¶48 [“…the data shows a clear dispersion trend, with slowness increasing as frequency increases. This explains that the dispersion is the cause of difference between the STC result and the curve-fitting result. The dispersion data is fit with the arc tangent function (equation (9)) because the data trend is quite variable toward low frequencies, although the hyper tangent function, by using its medium frequency range, would fit the data equally well. The fitted dispersion, however, does not reach a low-frequency limit, presumably because the small low-frequency wave amplitude is contaminated by drilling noise.”] {Including Eqns. 9-10.}; {Thus optimizing the frequency range for the selected mode based on amplitude information.}); 
determining a slowness range for the selected mode of the sonic data (Tang: FIGS. 6-7; ¶58-59 [“…Further, the method 60 calls for (step 64) calculating a slowness-frequency coherence function using the frequency domain data. Further, the method 60 calls for (step 65) selecting slowness dispersion data from peaks of the slowness-frequency coherence function. 
applying the frequency range and the slowness range to the sonic data to select a subset of data from the sonic data (Tang: FIGS. 6-7; ¶58-59 {See above.}); and
processing the selected subset of data (Tang: FIGS. 2B, 3B, 4B; ¶42, ¶47 ¶51 [“The processed slowness curves, along with the SPD data, can now be compared…The slowness curve from the STC processing, displayed in green…Comparison of the processed slowness curves reveals significant dispersion effects of the data…The data is processed with the standard STC method (curve 45) and the curve-fitting method (curve 46). The processed slowness curves are shown in panel 42 of FIG. 4B together with the VD image of the SPD function calculated from the data.”]).
However, Tang fails to explicitly teach adjusting the maximum frequency of the frequency range to an updated maximum frequency to provide an updated frequency range, the updated maximum frequency being a center frequency of the frequency range, and adjusting the dispersion response based on the updated subset of data from the sonic data relating to the updated frequency range.
Wu, in an analogous art, is directed to estimating a slowness of an earth formation (Wu: Abstract.).  Therein, Wu discloses adjusting a maximum frequency of a frequency range to an updated maximum frequency to provide an updated frequency range, the updated maximum frequency being a center frequency of the frequency range, and adjusting the dispersion response Including unnumbered equations.}; ¶71-73 [“…frequency range (213 in FIG. 2B) parameters may be used to enhance the signal-to-noise ratios and the coherence values by optimal placement of the time window and optimal selection of the frequency range for processing. For noisy waveform data that are laden with drilling-related noises and other unwanted wave components (such as fluid modes), including the window and frequency range parameters into the inversion may significantly improve the convergence…the initial guess values of the borehole-formation parameters may be derived from related measurements or from guesstimates. Alternatively, the initial guess values may be derived from a coarse-grid search for the minimum of the cost function. This alternative 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of adjusting the maximum frequency of the frequency range to an updated maximum frequency to provide an updated frequency range, the updated maximum frequency being a center frequency of the frequency range, and adjusting the dispersion response based on the updated subset of data from the sonic data relating to the updated frequency range, disclosed by Wu, into Tang, with the motivation and expected benefit of removing processing risks due to unnecessary higher frequency information.  This method for improving Tang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Tang and Wu to obtain the invention as specified in claim 1.
Regarding claims 10 and 19, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 3, Tang, in view of Wu, teach all the limitations of the parent claim 1 as shown above.  Tang discloses generating a fitting function based on the minimum frequency and the maximum frequency, optimizing the fitting function, and determining, based on the optimized fitting function, the frequency range (Tang: ¶25-29 [“Selecting an appropriate fitting function is the key for the curve-fitting technique. We start with observing the common dispersion characteristics of a guide wave mode in borehole…Thus S0 and δS parameters determine these two slowness limits As frequency increases, the hyper tangent function curve monotonically increases from its low-frequency limit to high-frequency limit…The other two d over Ω can also be applied.”] {Including Eqns. 5-7.}; FIGS. 5A-B; ¶57 [“We use a synthetic modeling example to demonstrate the applicability of the technique for seismic exploration problems. FIG. 5A illustrates a simple waveguide structure consisting of an elastic layer overlaying an elastic half space; model parameters such as P and S wave velocities,  density, as well as layer thickness, are also given in the figure.”]).  
Regarding claims 12 and 20, each claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 5, Tang, in view of Wu, teach all the limitations of the parent claim 1 as shown above.  Tang discloses the selected mode is a flexural mode, and wherein processing comprises applying a shear slowness picking (Tang: FIGS. 1A-C; ¶37 [“…the variable-density (VD) image of the coherence function, with the peak of the function (center of the VD image) delineating the dispersion characteristic of the synthetic data, which is the typical dipole-flexural wave dispersion with the slowness increasing with increasing frequency. At each frequency, the peak of the function is picked to yield the dispersion data shown in FIG. 1 C.”]).  
Regarding claim 14, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Tang, in view of Wu, teach all the limitations of the parent claim 1 as shown above.  Tang discloses the frequency range and the slowness range are applied in the frequency domain (Tang: ¶23 [“…obtained by Fourier-transforming the waveform traces into Including Eqns. 3-4.}).  
Regarding claim 15, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Tang, in view of Wu, teach all the limitations of the parent claim 1 as shown above.  Tang discloses applying a dispersion to correct processed subset of data (Tang: ¶21-25 {See above.}).  
Regarding claim 16, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Tang, in view of Wu, teach all the limitations of the parent claim 1 as shown above.  Tang discloses the frequency range and the slowness range are applied in the frequency domain (Tang: FIGS. 4A-B ¶54 [“In a narrow frequency range of 2-4.5 kHz, the slowness corresponding to peak coherence features increases almost by a factor of two. Such strong dispersion often produces an "Airy phase" phenomenon in time domain waveform data, causing the wave energy associated with the large-amplitude Airy phase to lag significantly behind the formation shear arrival time.”] {Examiner notes that a shear-wave travel time curve is calculated from the curve fitting slowness.}).  
Regarding claim 17, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

claim 9, Tang, in view of Wu, teach all the limitations of the parent claim 8 as shown above.  Tang discloses applying a filter to the subset of sonic data, the filter based on the frequency range (Tang: ¶24 [“…fitting the dispersion data with an appropriate dispersion function is a better approach because curve fitting can exclude the outliers and suppress the effects of noise.”] {Thus applying a filter to the subset of sonic data based on the frequency range.}).  
Regarding claim 18, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 21, Tang, in view of Wu, teach all the limitations of the parent claim 1 as shown above.  Tang discloses optimizing the frequency range for the selected mode based on amplitude information of the sonic data, the amplitude information being based on array waveform data of the sonic data (Tang: FIGS. 1A-C; ¶37 {See above.}). 
Regarding claim 23, the claim recites limitations found within claim 21, and is rejected under the same rationale applied to the rejection of claim 21.

Regarding claim 22, Tang, in view of Wu, teach all the limitations of the parent claim 1 as shown above.  Tang discloses processing the selected subset of data (Tang: FIGS. 2B, 3B, 4B; ¶42, ¶47 ¶51 {See above.}). 
Regarding claim 24, the claim recites limitations found within claim 22, and is rejected under the same rationale applied to the rejection of claim 22.

Response to Arguments
Applicants’ arguments filed February 8, 2021 have been fully considered but are deemed moot on the new grounds of rejection.  Applicant’s amendments necessitated the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864